Exhibit 10.3
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS AGREEMENT is entered into as of December 7, 2009, between Joy Global
Inc., a Delaware Corporation, (the “Company”) and (the “Employee”). In
consideration of the mutual promises and covenants made in this Agreement and
the mutual benefits to be derived from this Agreement, the Company and the
Employee agree as follows:
     Subject to the provisions of this Agreement and the provisions of the Joy
Global Inc. 2007 Stock Incentive Plan (as amended from time to time, the
“Plan”), the Company hereby grants to the Employee restricted stock units (the
“Restricted Stock Units”) as of December 7, 2009, (the “Grant Date”). This grant
constitutes an “other stock-based award” under Section 8 of the Plan.
Capitalized terms not defined in this Agreement have the meanings given to them
in the Plan.
     1. Vesting.

  (a)   Subject to the provisions of Paragraph 5(a) of this Agreement, the
Restricted Stock Units will vest, become non-forfeitable and be settled as
follows: one-third on December 7, 2012 (with fractional units rounded up to the
next whole unit); one-third on December 7, 2013, (with fractional units rounded
up to the next whole unit); and the remainder on December 7, 2014, (each such
date, an “Original Settlement Date” with respect to the applicable units).    
(b)   Employee agrees to comply with the Company’s Executive Leadership Team
Stock Ownership Policy, which is attached as Exhibit 1, with respect to this
award.     (c)   If for any reason the Employee does not acknowledge and accept
this Agreement by 5:00 p.m. Milwaukee time on December 6, 2010, then (1) the
Employee shall be considered to have declined the grant of the Restricted Stock
Units, (2) the Company’s grant of the Restricted Stock Units shall be deemed
automatically rescinded and the Restricted Stock Units shall be null and void
and (3) the Employee’s acceptance of this Agreement after such time shall have
no legal effect and the Company shall not be bound by any such acceptance.

     2. Restriction Period. The Restriction Period with respect to each
Restricted Stock Unit is the time between the Grant Date and the date such
Restricted Stock Unit vests.
     3. No Shareholder Rights Before Settlement. The Employee shall not be
entitled to any rights or privileges of ownership of shares of Common Stock with
respect to any Restricted Stock Unit unless and until a share of Common Stock is
actually delivered to the Employee in settlement of such Restricted Stock Unit
pursuant to this Agreement.
     4. Dividends. On each payment date with respect to any dividend or
distribution to holders of Common Stock with a record date occurring during a
Restriction Period, the Employee will be credited with additional Restricted
Stock Units (rounded to the nearest whole unit) having a value equal to the
amount of the dividend or distribution that would have been

1



--------------------------------------------------------------------------------



 



payable with respect to the unvested Restricted Stock Units if they had been
actual shares of Common Stock on such record date, based on the Fair Market
Value of a share of Common Stock on the applicable payment date. Such additional
Restricted Stock Units shall also be credited with additional Restricted Stock
Units as further dividends or distributions are declared, and all such
additional Restricted Stock Units shall be subject to the same restrictions and
conditions as the Restricted Stock Units with respect to which they were
credited.
     5. Forfeiture and Settlement of Units.

  (a)   If the Employee incurs a Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment shall be forfeited; provided, however, that if
such Termination of Employment is by reason of the Employee’s death or
Disability, the Restricted Stock Units shall become non-forfeitable; and
provided further that if such Termination of Employment is due to Retirement,
the Committee shall have the discretion to determine as of the date of such
Retirement that any Restricted Stock Units that had not become non-forfeitable
prior to the date of such Termination of Employment due to Retirement shall
become non-forfeitable. If the Restricted Stock Units become nonforfeitable on
account of the Employee’s death or Disability (provided that, on account of the
Disability, the Employee is disabled within the meaning of Section 409A(a)(2)(C)
of the Code and the regulations thereunder) (a “409A Disability”), the
Restricted Stock Units shall be settled as soon as practicable (but no more than
30 days) after the Employee’s death or the 409A Disability. If the Restricted
Stock Units become nonforfeitable on account of Disability (other than a 409A
Disability) or, in the discretion of the Committee, on account of Retirement,
the Restricted Stock Units shall continue to vest and be settled in accordance
with the schedule in Paragraph 1 of this Agreement. If, in the event of the
Employee’s death, the Employee fails to designate a beneficiary, or if the
designated beneficiary of the Employee dies before the Employee dies or before
the complete payment of the amounts payable under this Agreement, the amounts to
be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Employee and the
beneficiary.     (b)   Unless earlier forfeited or settled pursuant to Paragraph
5(a) of this Agreement, each Restricted Stock Unit shall be settled at the end
of the Restriction Period applicable to such Restricted Stock Unit. Each
Restricted Stock Unit settled pursuant to this Paragraph 5 shall be settled by
delivery of one share of Common Stock. Any fractional Restricted Stock Units
shall be rounded to the nearest whole number.

     6. Change in Control and Corporate Events.

  (a)   Notwithstanding any other provision of this Agreement, in the event of a
Change in Control (unless such Change in Control does not qualify as an event
described in Section 409A(a)(2)(A)(v) of the Code and the regulations
thereunder), all outstanding Restricted Stock Units held by the Employee on the
effective date of

2



--------------------------------------------------------------------------------



 



      the Change in Control, whether or not then vested, shall be settled as
soon as practicable (but no more than 30 days) after the Change in Control by
payment to the Employee of an amount in cash equal to the Fair Market Value of a
share of Common Stock on the date of the Change in Control times the number of
such Restricted Stock Units.     (b)   In the event of a stock split, spin-off,
or other distribution of stock or property of the Company, or any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code), the number of Restricted Stock Units subject to the
award shall be equitably adjusted by the Committee as it determines to be
appropriate in its sole discretion; provided, however, that the number of
Restricted Stock Units subject to the award shall always be a whole number. In
the event of any other change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), or a
corporate transaction, such as any merger, consolidation, or separation, or any
partial or complete liquidation of the Company, the number and kind of
Restricted Stock Units subject to the award may be adjusted by the Board or
Committee as the Board or Committee may determine to be appropriate in its sole
discretion; provided, however, that the number of Restricted Stock Units subject
to the award shall always be a whole number. The determination of the Board or
Committee regarding any adjustment will be final and conclusive.

     7. Nontransferability. Restricted Stock Units granted under this Agreement
are not transferable by the Employee, whether voluntarily or involuntarily, by
operation of law or otherwise, during the Restriction Period, except as provided
in the Plan. Any assignment, pledge, transfer or other disposition, voluntary or
involuntary, of the Restricted Stock Units made, or any attachment, execution,
garnishment, or lien issued against or placed upon the Restricted Stock Units,
except as provided in the Plan, shall be void.
     8. Administration. This Agreement and the rights of the Employee hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Employee.
     9. Taxes and Withholdings. No later than the applicable date of settlement
of the Restricted Stock Units, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes, and any non-U.S. taxes applicable to the Employee, of any
kind required by law to be withheld upon the settlement of such Restricted Stock
Units, and the Company shall, to the extent permitted or required by law, have
the right to deduct from any payment of any kind due to the Employee federal,
state, local and applicable non-U.S. taxes of any kind required by law to be
withheld upon the settlement of such Restricted Stock Units.

3



--------------------------------------------------------------------------------



 



     10. Confidential Information; Noncompetition; Nonsolicitation.
Nothing in this Agreement or that follows limits the Company’s or Affiliates’
rights with respect to Trade Secrets which are defined by and protected by Wis.
Stat. § 134.90.

  (a)   The Employee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliates and their respective businesses that the
Employee obtains during the Employee’s employment by the Company or any of its
Affiliates and that (i) is not public knowledge or (ii) became public knowledge
as a result of the Employee’s violation of this Paragraph 10(a) (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and includes, without limitation: product
design information, product specifications and tolerances, manufacturing
processes and methods, information regarding new product or new feature
development, information regarding how to satisfy particular customer needs,
expectations and applications, information regarding strategic or tactical
planning, information regarding pending or planned competitive bids, information
regarding costs, margins, and methods of estimating, and information regarding
key employees. The Employee shall not communicate, divulge or disseminate
Confidential Information to any person, firm, corporation, partnership or entity
of any kind whatsoever under any circumstances reasonably likely to result in
the use of such Confidential Information to the Company or any of its
Affiliates’ competitive disadvantage at any time during or after the Employee’s
employment by the Company or any of its Affiliates, for a period of two
(2) years following the Termination of Employment, except with the prior written
consent of the Company or as otherwise required by law or legal process.        
All computer software, business cards, telephone lists, customer lists, price
lists, contract forms, catalogs, records, files and know-how acquired while an
employee of the Company or any of its Affiliates are acknowledged to be the
property of the Company or the applicable Affiliate(s) and shall not be
duplicated, removed from the possession or premises of the Company or such
Affiliate(s) or made use of other than in pursuit of the business of the Company
and its Affiliates or as may otherwise be required by law or any legal process,
and, upon Termination of Employment for any reason, Employee shall deliver to
the Company (or the applicable Affiliate, if the Employee is employed outside
the United States), without further demand, all such items and any copies
thereof which are then in his or her possession or under his or her control.    
(b)   The Employee acknowledges that his or her employment may place him or her
in a position of contact and trust with customers of the Company or its
Affiliates, and that in the course of employment the Employee may be given
access to and asked to maintain and develop relationships with such customers.
The Employee acknowledges that such relationships are of substantial value to
the Company and its Affiliates and that it is reasonable for the Company to seek
to prevent

4



--------------------------------------------------------------------------------



 



      Employee from giving competitors unfair access to such relationships.    
(c)   Prior to and through an eighteen-month period following the Termination of
Employment date, the Employee will not, except upon prior written permission
signed by the President or an Executive Vice President of the Company, consult
with or advise or, directly or indirectly, as owner, partner, officer or
employee, engage in business with any company or entity in competition with the
Company or any of its Affiliates in the business of manufacturing, selling,
servicing, or repairing equipment or parts for the surface mining industry,
including but not limited to, those entities set forth in the attached Exhibit 2
and in a capacity where Confidential Information or Trade Secrets of the Company
or any of its Affiliates would reasonably be considered useful. Notwithstanding
the foregoing, the Employee may make and retain investments in not more than
three percent of the equity of any such company if such equity is listed on a
national securities exchange or regularly traded in an over-the-counter market.
    (d)   Prior to and through a two-year period following the Termination of
Employment date, the Employee will not, directly or indirectly solicit or induce
for employment on behalf of any company or entity in competition with the
Company or any of its Affiliates in the business of manufacturing, selling,
servicing or repairing mining equipment or parts, including but not limited to,
those entities set forth in the attached Exhibit 2 (other than any personal
assistant hired to work directly for the Employee), any individual employed by
the Company or any of its Affiliates on the Termination of Employment date or
any person who was so employed by the Company or any of its Affiliates at any
time during the preceding three months.     (e)   Prior to and through a
one-year period following the Termination of Employment, the Employee will not,
directly or indirectly, interfere with, or endeavor to entice away from Company
or any of its Affiliates, any person, firm, corporation, partnership or entity
of any kind whatsoever which is a customer of Company or any of its Affiliates,
or which was a customer of Company or any of its Affiliates, within one year
prior to the Termination of Employment date, and, which the Employee regularly
performed services for, or regularly dealt with, or regularly had contact with
such customer on behalf of the Company or any of its Affiliates, and the
Employee obtained knowledge, as a result of his or her position with the Company
or any of its Affiliates, which would be beneficial to Employee’s efforts to
convince such customer to cease doing business with the Company or any of its
Affiliates, in whole or in part.     (f)   In the event of a breach of the
Employee’s covenants under this Paragraph 10, the entire Stock Option shall
immediately expire as of the date of such breach. The Employee acknowledges and
agrees that such expiration is not expected to adequately compensate the Company
and its Affiliates for any such breach and that such expiration shall not
substitute for or adversely affect the remedies to which the Company or any of
its Affiliates is entitled under Paragraph 10(g) or at law.

5



--------------------------------------------------------------------------------



 



  (g)   In the event of a breach of the Employee’s covenants under this
Paragraph 10, it is understood and agreed that the Company and any Affiliate(s)
that employed the Employee shall be entitled to injunctive relief, as well as
any other legal or equitable remedies. The Employee acknowledges and agrees that
the covenants, obligations and agreements of the Employee in Paragraphs 10(a),
(b), (c), (d) and (e) of this Agreement relate to special, unique and
extraordinary matters and that a violation of any of the terms of such
covenants, obligations or agreements will cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, the Employee
agrees that the Company and any Affiliate(s) that employed the Employee shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain the Employee from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies that
the Company or its Affiliates may have.     (h)   The Company and the Employee
hereby irrevocably submit to the exclusive jurisdiction of the courts of
Wisconsin and the federal courts of the United States of America, located in
Milwaukee, Wisconsin, in respect of all disputes involving Confidential
Information, trade secrets or the violation of the provisions of this
Paragraph 10 and the interpretation and enforcement of this Paragraph 10, and
the parties hereto hereby irrevocably agree that (i) the sole and exclusive
appropriate venue for any suit or proceeding relating to such matters shall be
in such a court, (ii) all claims with respect to any such matters shall be heard
and determined exclusively in such court, (iii) such court shall have exclusive
jurisdiction over the person of such parties and over the subject matter of any
such dispute, and (iv) each hereby waives any and all objections and defenses
based on forum, venue or personal or subject matter jurisdiction as they may
relate to any suit or proceeding brought before such a court in accordance with
the provisions of this Paragraph 10.

     11. Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Employee:

If to the Company:   Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile: 414-319-8520

or to such other address or facsimile number as any party shall have furnished
to the other in

6



--------------------------------------------------------------------------------



 



writing in accordance with this Paragraph 11. Notice and communications shall be
effective when actually received by the addressee.
     12. Successors. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Employee
pursuant to Paragraph 7.
     13. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws with the
exception of Paragraph 10, which will be interpreted, enforced, and governed by
the laws of the State of Wisconsin.
     14. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held invalid
or unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.
     15. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
     16. Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.
     17. Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
     18. Section 409A of the Code. This Agreement and the Plan are intended, and
shall be construed, to comply with the requirements of Section 409A of the Code.
However, neither the Agreement nor the Plan transfers to the Company or any
entity or other individual any tax or penalty that is the responsibility of the
Employee. If any distribution or settlement of a Restricted Stock Unit or
Deferred Stock Unit pursuant to the terms of this Agreement or the Plan would
subject the Employee to tax under Section 409A of the Code, the Company shall
modify this Agreement and/or the Plan (in each case, without the consent of the
Employee) in the least restrictive manner necessary in order to comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance

7



--------------------------------------------------------------------------------



 



issued under such statutory provisions and, in each case, without any material
diminution in the value of the payments to the Employee.
     19. Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.
     20. Miscellaneous.

  (a)   This Agreement shall not confer upon the Employee any right to continue
as an employee of the Company or its Affiliates, nor shall this Agreement
interfere in any way with the right of the Company or its Affiliates to
terminate the employment of the Employee at any time.     (b)   This Agreement
shall be subject to all applicable laws, rules and regulations and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

     IN WITNESS WHEREOF, the Employee has executed this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the date first written above.

            JOY GLOBAL INC.

Sean D. Major
Executive Vice President, General Counsel and Secretary

EMPLOYEE:
      By:                        

8



--------------------------------------------------------------------------------



 



EXHIBIT 1
EXECUTIVE LEADERSHIP TEAM
STOCK OWNERSHIP POLICY
     Members of the Company’s Executive Leadership Team are subject to the
following minimum ownership requirements for shares of the Company’s common
stock:

•   CEO: Five times annual salary. Until the five times annual salary
requirement has been met, the executive is required to retain shares of Common
Stock having a market value at least equal to 50% of the pre-tax compensation
realized upon settlement of any restricted stock units, payment of any
performance shares, exercise of any stock options or settlement of any other
stock awards. After the five times annual salary requirement has been met, the
CEO is required to retain, at the retention rate specified in the preceding
sentence, a sufficient number of shares of Common Stock received by the CEO from
subsequent settlements of restricted stock units, payments of performance
shares, exercises of stock options and settlements of other stock awards as may
be necessary at that time to satisfy the five times annual salary requirement.  
•   Other Executive Officers: Two and one-half times annual salary. Until the
two and one-half times annual salary requirement has been met, the executive is
required to retain shares of Common Stock having a market value at least equal
to 25% of the pre-tax compensation realized upon settlement of any restricted
stock units, payment of any performance shares, exercise of any stock options or
settlement of any other stock awards. After the two and one-half times annual
salary requirement has been met, the executive is required to retain, at the
retention rate specified in the preceding sentence, a sufficient number of
shares of Common Stock from subsequent settlements of restricted stock units,
payments of performance shares, exercises of stock options and settlements of
other stock awards as may be necessary at that time to satisfy the two and
one-half times annual salary requirement.   •   Each executive shall not sell,
transfer or otherwise dispose of shares of Common Stock (i) until the respective
ownership requirement has been met or (ii) after the respective ownership
requirement has been met, to the extent that the executive would no longer
satisfy the ownership requirement immediately following such sale, transfer or
other disposition.   •   For the purposes of this policy, restricted stock
units, performance shares and stock options shall not be considered to be shares
of Common Stock.

9



--------------------------------------------------------------------------------



 



EXHIBIT 2
COMPANIES
     This Exhibit forms a part of the Restricted Stock Unit Award Agreement,
entered into as of December 7, 2009, between Joy Global Inc. and Employee.

  1.   Bucyrus International, Inc.     2.   Cogar Manufacturing Inc.     3.  
Eickhoff Corporation     4.   FMC Technologies Inc.     5.   Fletcher
International or Fletcher Asset Management     6.   Longwall Associates, Inc.  
  7.   Sandvik AB     8.   SANY Group Co. Ltd.

10